                       Case 4:19-cv-05535-HSG Document 61 Filed 11/19/20 Page 1 of 1

 'l;>,AO 154 (10/03) Substitution of Altomcy



                                           UNITED STATES DISTRICT COURT
                       For the Northern                            District of                                         California

                    ARTEMIZ ADKINS                                               CONSENT ORDER GRANTING
                                                 Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                                V.
                    GARRETT ADKINS                                               CASE NUMBER: 4:19-cv-05535-HSG
                                               Defendant {s),

           Notice is hereby given that, subject to approval by the court, GARRETT ADKINS                                                    substitutes
                                                                                                             (Party (s) Name)

                   N ,_ _ln_P_e_rso_ na
     RE TT AD_K I_ S                  __            r_ ________ , State Bar No. _______ as counsel of record in
                                                _p ia
                                       m_ P ro_ _
_G_A_R_ _ _ _ _ _
                              (Name of New Attorney)

place of       RIHARD
                 C   HELZBERG
                                                             (Name of Attorney (s) Wilhdrawing Appearance)



Contact info1mation for new counsel is as follows:
          Firm Name:                    GARRETT ADKINS
          Address:                       1709 Avila Ranch Drive, Petaluma, CA 94954
          Telephone:                   ,._(:W,-
                                            ,a:,,::,,,.)
                                                                         _ ,_.D
                                                          ts...Jtf._C/._-9
                                                       -'---'
                                                                                       _____ Facsimile ___________ _
                                                                              :;..:5=-..,q

          E-Mail (Optional):             adkinsgt@gmali .com


I consent to the above substitution.
Date:                 // - Ifa - :::Zo �o

                       ;l""�JL}
                                                                                                                 (Signature of Pnrty (s))

l consent to beh,g
Date:                           �


I consent to the above substitution.
Date;
                                                                                                              {Signature of New Allorney)



The substitution of attorney is hereby approved and so ORDERED.

Date: 11/19/2020
                                                                                                                         Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
